The defendants appeal from a final decree of the Superior Court which declared that the board of health of the town of Dartmouth (board) was without power to promulgate two regulations designated as 23 and 24 and that those regulations are invalid. The defendants contend that the board was empowered by G. L. c. Ill, § 31, to make reasonable regulations in the area of concern to which regulations 23 and 24 were addressed. The plaintiff in its bill does not assert that the *707board does not have such a power but rather that the board acted unreasonably and arbitrarily in the exercise thereof. We agree that the board has such power. The defendants now concede that those regulations as promulgated are invalid. Therefore, in order to bring the decree into line with the scope of the relief sought by the plaintiff, the decree is to be modified to declare only that regulations 23 and 24 are invalid. As so modified, the decree is affirmed.
James M. Cronin for the defendants.

So ordered.